United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.C., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
CONTRACT MANAGEMENT AGENCY,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1943
Issued: February 4, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 1, 2008 appellant timely appealed the March 31, 2008 merit decision of the
Office of Workers’ Compensation Programs, which affirmed a schedule award for permanent
impairment of the right upper extremity. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the
Board has jurisdiction over the merits of the schedule award.
ISSUE
The issue is whether appellant has more than nine percent impairment of the right upper
extremity.
FACTUAL HISTORY
This case was previously before the Board. Appellant, a 55-year-old support services
clerk, sustained a right distal bicep tear on June 28, 2004. The bicep tear was surgically repaired
in August 2004 and appellant was eventually able to resume his regular duties. On January 12,
2006 appellant received a schedule award for nine percent impairment for the right upper

extremity. The Office based the award on the October 6, 2005 report of its district medical
adviser, Dr. Arnold T. Berman, a Board-certified orthopedic surgeon. The district medical
adviser reviewed a June 3, 2005 report from Dr. David Weiss, a Board-certified orthopedist, who
found 18 percent impairment of the right upper extremity. Dr. Weiss’ rating included 3 percent
impairment for pain, 6 percent impairment for motor strength deficit involving the right bicep,
and 10 percent impairment for loss of grip strength. The district medical adviser did not believe
that an additional 10 percent impairment for loss of grip strength was appropriate. Therefore, he
found only 9 percent impairment of the right upper extremity. By decision dated July 17, 2006,
the Branch of Hearings and Review affirmed the Office’s January 12, 2006 schedule award.
On appeal, the Board set aside the July 17, 2006 decision and remanded the case for
further medical development. In its June 1, 2007 decision, the Board found that the district
medical adviser had not adequately explained his reason for disallowing Dr. Weiss’ 10 percent
impairment rating for loss of grip strength.1
On remand, the Office referred the case record to Dr. Berman in accordance with the
Board’s instructions. In an August 9, 2007 report, the district medical adviser explained, among
other things, that grip strength could not be rated in the presence of pain. As such, he adhered to
his initial recommendation that appellant only be awarded nine percent impairment of the right
upper extremity due to motor strength deficit (six percent) and pain (three percent).
On August 17, 2007 the Office found that appellant had only nine percent impairment of
the right upper extremity, which he had previously been awarded. This decision was
subsequently affirmed by the Branch of Hearings and Review on March 31, 2008.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.2 The Act, however, does not specify the manner by which the
percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice under the law, good administrative practice requires the use of uniform
standards applicable to all claimants. The implementing regulations have adopted the American
Medical Association, Guides to the Evaluation of Permanent Impairment as the appropriate
standard for evaluating schedule losses.3 Effective February 1, 2001, schedule awards are
determined in accordance with the A.M.A., Guides (5th ed. 2001).4

1

Docket No. 07-593 (issued June 1, 2007). The Board’s June 1, 2007 decision is incorporated herein by
reference.
2

The Act provides that for a total, or 100 percent loss of use of an arm, an employee shall receive 312 weeks’
compensation. 5 U.S.C. § 8107(c)(1) (2000).
3

20 C.F.R. § 10.404 (2008).

4

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 (June 2003).

2

ANALYSIS
In its June 1, 2007 decision, the Board found that the combined nine percent impairment
for muscle weakness and pain was appropriate under the A.M.A., Guides (5th ed. 2001).5 The
only remaining question was whether appellant should receive any additional schedule award for
loss of grip strength. Dr. Weiss reported measurements of 40 kilograms (kg) in appellant’s right,
dominant hand and 50 kg in his left hand. Based on these measurements, Dr. Weiss calculated
10 percent impairment due to loss of grip strength, citing Table 16-34, A.M.A., Guides 509. In
his June 3, 2005 report, Dr. Weiss also noted that appellant complained of intermittent right
bicep and elbow pain. His elbow range of motion was reportedly painful in flexion-extension.
Dr. Weiss also noted some tenderness involving the distal aspect of the bicep at its insertion.
Appellant rated his right upper extremity pain as 7 on a scale of 0 to 10.
Citing section 16.8a, A.M.A., Guides 508, Dr. Berman, the district medical adviser,
explained that decreased strength cannot be rated in the presence of “painful conditions.” The
A.M.A., Guides indicate that factors such as decreased motion and painful conditions may
prevent effective application of maximal force in the region being evaluated.6 Because of the
reported pain and tenderness in appellant’s right upper extremity, the grip strength measurements
reported by Dr. Weiss may not accurately reflect the extent of appellant’s right upper extremity
impairment. Dr. Berman explained that grip strength would not apply in this instance because it
is both “volitional and painful.” For this reason, the district medical adviser properly excluded
the additional 10 percent impairment for loss of right grip strength. The Board finds that
Dr. Berman’s August 9, 2007 explanation for excluding loss of grip strength from appellant’s
overall impairment rating is consistent with the A.M.A., Guides (5th ed. 2001), and thus,
represents the weight of the medical evidence.
Appellant’s counsel argues that a conflict in medical opinion exists between the district
medical adviser and Dr. Weiss, requiring referral to an impartial medical examiner. For a
conflict to arise, the opposing physicians’ viewpoints must be of “virtually equal weight and
rationale.”7 Dr. Weiss’ impairment rating is not on par with Dr. Berman’s rating, and therefore,
no conflict exists. Accordingly, the case need not be remanded for an impartial medical
evaluation.
CONCLUSION
Appellant has not established that he has greater than nine percent impairment of the right
upper extremity.

5

See A.M.A., Guides 484, Table 16-11; A.M.A., Guides 510, Table 16-35; A.M.A., Guides 573, section 18.3d;
A.M.A., Guides 574, Figure 18-1; A.M.A., Guides 604-05, Combined Values Chart.
6

A.M.A., Guides 508, section 16.8a.

7

Darlene R. Kennedy, 57 ECAB 414, 416 (2006).

3

ORDER
IT IS HEREBY ORDERED THAT the March 31, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 4, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

